Title: General Orders, 9 September 1777
From: Washington, George
To: 



Head Quarters, Burmingham [Pa.] Septemr 9th 1777.



Intelligence having been received, that the enemy, instead of advancing towards Newport, are turned another course, and appeared to have a design of marching northward—this rendered it expedient for the army to quit Newport and march northward also; which occasioned it’s sudden movement this morning.
Such of the troops as have not been served with Rum to day, are as soon as possible to be served with a gill a man.
The Major and Brigadier Generals of the day, accompanied by the Quarter Mr General, will immediately reconnoitre the environs of the camp; and fix on the proper places for the posting of picquets, for its security.
